316 F.2d 187
UNITED STATES of America, Appellee,v.Roosevelt LUNSFORD and William James Thomas, Appellants.
No. 8715.
United States Court of Appeals Fourth Circuit.
Argued March 25, 1963.
Decided March 29, 1963.

L. S. Parsons, Jr., Norfolk, Va. (Parsons, Stant & Parsons, Norfolk, Va., on brief), for appellant William James Thomas.
Roger T. Williams, Asst. U. S. Atty. (C. V. Spratley, Jr., U. S. Atty., on brief), for appellee.
Before SOBELOFF, Chief Judge, HAYNSWORTH, Circuit Judge, and PREYER, District Judge.
PER CURIAM.


1
Both Lunsford and Thomas were convicted and they appealed, but Lunsford has not pressed his appeal and the hearing was on Thomas' appeal only.


2
As to Thomas, the only question at the trial was one of fact as to the identity of this defendant as the person who sold the government agent a quantity of whisky. The agent's testimony was sufficient to send the issue to the jury, and the jury resolved it against the defendant, Thomas.


3
The appellant argues that the agent might have been mistaken, but as to this it was the province of the jury, not ours, to judge, and its finding is not reviewable on appeal.


4
Affirmed.